ITEMID: 001-60001
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: CHAMBER
DATE: 2001
DOCNAME: CASE OF JANSSEN v. GERMANY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses award - Convention proceedings
JUDGES: Françoise Tulkens
TEXT: 10. The applicants are German citizens. They live respectively in Oberhausen and Mülheim/Ruhr. The application concerns proceedings initiated by Mrs Gretel Janssen, who died on 27 July 1986. After her death, her son Heinz–Jürgen Janssen and her daughter Margit Jakobs, born Janssen, continued the proceedings. Heinz–Jürgen Janssen died on 19 November 1992. His widow Roswitha Janssen and his daughter Melanie Janssen act in his stead in pursuing the case.
11. The husband of the original plaintiff Mrs Gretel Janssen worked between October 1950 and December 1959 as an asbestos fabric cutter in an area where asbestos mattresses were manufactured. During this period, the workers who were exposed to asbestos dust while working had to clean their clothes themselves. This was done by the original plaintiff Mrs Gretel Janssen for her husband. The husband contracted an asbestos dust–related lung disease (asbestosis), which was recognised as an occupational disease by the Düsseldorf Health Insurance Association (Maschinenbau- und Metall-Berufsgenossenschaft). The Health Insurance Association paid the husband a pension until his death on 21 February 1973 and subsequently a widow’s and orphan’s pension to the surviving family members.
12. Having contracted a mesothelioma, an asbestosis related disease, Mrs Gretel Janssen applied on 23 December 1985 to the Düsseldorf Health Insurance Association for compensation payments, claiming that her illness was the consequence of the daily cleaning of her husband’s work clothes. On 28 February 1986 the Health Insurance Association dismissed her request holding that her activity was not covered by the industrial health insurance, since she had acted on a strictly private basis and not as an employee.
13. On 20 March 1986 Mrs Gretel Janssen filed an objection (Widerspruch) against this decision which was rejected on 23 April 1986 by the Appeals Board of the Health Insurance Association.
14. On 26 May 1986 Mrs Gretel Janssen commenced proceedings before the Duisburg Social Court (Sozialgericht).
15. On 27 May 1986 the Social Court invited the defendant Health Insurance Association to comment on the claim and to submit the file. On 9 July 1986 Mrs Janssen’s lawyer telephoned the court and requested that a date be fixed for a hearing as soon as possible. He expressed the fear that the plaintiff would not live to attend a hearing in July or August 1986. On 18 July 1986 the Health Insurance Association sent written observations and the administrative file to the Social Court. Mrs Gretel Janssen died on 27 July 1986. Written observations on her behalf were submitted on 18 August 1986. On 13 October 1987 the court received a power of attorney on behalf of the applicants as heirs of Mrs Gretel Janssen without any further explanation. On 9 November 1987 the parties were summoned to appear at a hearing on 26 November 1987. This hearing was cancelled on 23 November 1987.
16. On 24 November 1987 the plaintiff’s counsel informed the court about Mrs Gretel Janssen’s death. On 17 March 1988 the Social Court requested the plaintiff’s counsel to indicate the successors in title. It sent a reminder on 8 July 1988. The court received the requested information on 25 July 1988.
17. The proceedings were resumed on 28 July 1988. On 22 November 1988 the parties were summoned to appear at a hearing on 8 December 1988. On 28 November 1988 the plaintiff’s counsel requested to anticipate the hour of the hearing. On 5 December 1988 the Social Court cancelled the hearing. On 14 February 1989 the court set the case down for hearing on 2 March 1989.
18. On 2 March 1989 the Duisburg Social Court dismissed the action on the ground that, pursuant to Section 539 §§ 1 and 2 of the Social Security Act (Reichsversicherungsordnung), the plaintiff was not insured against accidents at work. The court found that Mrs Gretel Janssen had not been an employee herself, nor had she acted like an employee. She had cleaned her deceased husband’s clothes on ground of their living together, but not with a view to acting for her husband’s employer.
19. On 10 May 1989 the legal successors of the deceased appealed against the judgment to the Social Court of Appeal (Landessozialgericht) of North Rhine-Westphalia. The appeal was received by the court on 12 May 1989.
20. At a hearing held on 30 October 1989 the Social Court of Appeal summoned the employer to take part in the proceedings and requested him to submit information as to the kind of work carried out by his former employee between 1950 and 1959 and as to the protection requirements to be complied with. The employer supplied information on 7 December 1989. The defendant filed written pleadings on 22 December 1989. On 24 August 1990 the Social Court of Appeal instructed doctors who had treated Mrs Gretel Janssen to submit reports. The court obtained medical reports from a general practitioner, Dr P., on 2 September 1990 and from a hospital doctor, Dr H., on 10 September 1990. On 21 September 1990 the court requested additional information which was submitted on 4 October 1990.
21. On 30 October 1990 the Social Court of Appeal had also instructed a medical expert, Prof. W., to submit a report on the awareness at that time of health risks related to the exposure to asbestos and the existence of any protective measures. On 24 August 1990 the Social Court of Appeal had invited Prof. W. to reply to further detailed questions. Prof. W.’s report dated 29 November 1990 was received by the court on 6 December 1990.
22. On 12 February 1991 the court summoned the Rhineland Communal Accident Insurance Association (Rheinischer Gemeindeunfallversicherungs- verband) as a third party. It further requested Prof. W. to submit an expert opinion on the causes of Mrs Gretel Janssen’s mesothelioma disease. On 17 July 1991 Prof. W. asked the court for certain information.
23. On 4 November 1991 the court applied to the German Meteorological Service and a witness for further information.
24. On 23 December 1991 the court sought supplementary advice from Prof. W. and supplied the information he had requested on 17 July 1991. On 30 January 1992 the court reminded the expert to submit his report. The expert opinion dated 26 June 1992 was received by the court on 13 July 1992.
25. By a judgment of 14 October 1992 the Social Court of Appeal modified the judgment pronounced on 2 March 1989 by the Duisburg Social Court. The Social Court of Appeal considered that Mrs Gretel Janssen’s death was the consequence of an occupational disease. The court granted leave of appeal on points of law holding that the case raised issues of general interest (grundsätzliche Bedeutung).
26. The Düsseldorf Health Insurance Association lodged an appeal on points of law (Revision).
27. On 19 November 1992, Mrs Gretel Janssen’s son died. His widow and his daughter continued the proceedings as his legal successors.
28. By a judgment of 13 October 1993 the Federal Social Court (Bundessozialgericht) set the appellate court’s judgment aside and dismissed the plaintiffs’ appeal. The Federal Social Court considered in particular that Mrs Gretel Janssen’s death was not the consequence of an occupational disease as the cleaning of her husband’s work clothes mainly served the interests of the couple’s household and not the employer’s interests.
29. On 2 December 1993 the applicants lodged a constitutional complaint alleging that the interpretation of Section 539 of the Social Security Act by the social security courts of first and last instance violated the principle of equality before the law and the right to a fair hearing. Invoking Article 6 of the Convention, the applicants further submitted that proceedings relating to professional diseases allegedly caused by asbestos lasted in general too long.
30. On 12 January 1994 a panel of three judges of the Federal Constitutional Court (Bundesverfassungsgericht) declined to accept the case for adjudication on the ground that the constitutional appeal was inadmissible for lack of substantiation. The court further pointed out that a constitutional complaint could not be based on an alleged violation of the European Convention on Human Rights. This decision was notified to the applicants’ lawyer on 25 January 1994.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
